TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 16, 2016



                                       NO. 03-15-00783-CV


               Wallace L. Hall, Jr., in his Official Capacity as a Regent for the
                           University of Texas System, Appellant

                                                  v.

             William H. McRaven, in his Official Capacity as Chancellor for the
                          University of Texas System, Appellee




       APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
              AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on December 15, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.